DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action responds to reply filed on 10/12/22 regarding application 16/693425 that was initially filed on 11/25/2019. Claims 1, 3-10, 12, and 14-20 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	1.	Claims 1, 7, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over De Haan, US 2008/0144716 A1 (hereinafter De Haan) in view of Okada et al., US 2007/0025444 A1 (hereinafter Okada), and further in view of Chien et al., US 2016/0366435 A1 (hereinafter Chien).

	As for claim 1, De Haan discloses apparatus for decoding ([0002], e.g., encoding, note the corresponding decoding) a current block ([0041], e.g., block) of a current frame ([0002], e.g., image) of a video ([0002], e.g., video) frame, comprising: a memory ([0044], e.g., computer, note the memory in the computer); and a processor ([0044], e.g., computer, note the processor in the computer), the processor configured to execute instructions stored in the memory to: decode a first parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a first set of parameters for a first group) associated with a first segment ([0036], e.g., two or more groups, note a first group) comprising a first subset of blocks ([0036], e.g., two or more groups, note that a large object such as that in Fig. 2 contains multiple blocks.) of the current frame with respect to a first reference frame ([0002], e.g., predecessors), wherein at least one block ([0036], e.g., two or more groups, note a first block in the first group) of the first subset of blocks is not ([0036], e.g., two or more groups, note that a first block is not included in the second block) included in another block ([0036], e.g., two or more groups, note a second block, note a second block in the first group) of the first subset of blocks, a second parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a second set of parameters for a second group) associated with a second segment ([0036], e.g., two or more groups, note a second group) comprising a second subset of blocks ([0036], e.g., two or more groups, note that a large object such as that in Fig. 2 contains multiple blocks.) of the current frame, wherein at least one block ([0036], e.g., two or more groups, note a first block in the second group) of the second subset of blocks is not ([0036], e.g., two or more groups, note that a first block is not included in the second block) included in another block ([0036], e.g., two or more groups, note a second block, note a second block in the second group) of the second subset of blocks, and a third parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a third set of parameters for a third group) comprising a third subset of blocks ([0036], e.g., two or more groups, note that a large object such as that in Fig. 2 contains multiple blocks.) associated with a third segment ([0036], e.g., two or more groups, note a third group) of the current frame, wherein each of the first subset of blocks, the second subset of blocks, and the third subset of blocks comprises a respective subset ([0036], e.g., two or more groups) of blocks of the current frame that is less than ([0036], e.g., divided) all blocks of the current frame; associate the ([0002], e.g., video coding framework such as MPEG or H.261 and encoding determined motion vector, note the motion vector uses the reference frame) first parameterized motion model with the first reference frame. 
	De Haan does not explicitly disclose decode from a header of the video frame in a compressed bitstream, a motion model; decode, from the compressed bitstream, an indicator identifying whether the current block is to be decoded using the first parameterized motion model; and in response to the indicator identifying that the current block is to be decoded using the first parameterized motion model, decode the current block using the first parameterized motion model. 
	However, Okada teaches decode from a header ([0358], e.g., header of each picture) of the video frame ([0358], e.g., picture) in a compressed bitstream, a motion model ([0358], e.g., motion vectors); decode, from the compressed bitstream, an indicator ([0358], e.g., index information) identifying whether the current block is to be decoded using the first parameterized motion model ([0358], e.g., motion vectors); and in response to the indicator ([0358], e.g., index information) identifying that the current block is to be decoded using the first parameterized motion model, decode ([0358], e.g., coding, note the corresponding decoding) the current block using the first parameterized motion model. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan and Okada before him/her to modify the method for motion vector determination  of De Haan with the teaching of coding method of Okada with a motivation to process the encoded video data efficiently by processing motion data before it is needed and using index.
	De Haan as modified by Okada does not explicitly teach a second parameterized motion model with respect to the first reference frame, and a third parameterized motion model with respect to a second reference frame, wherein the first reference frame and the second reference frame are used for decoding the video frame. 
	However, Chien teaches a second parameterized motion model with respect to the first reference frame ([0113], e.g., intra-coded, note that more than a block are referring the same reference), and a third parameterized motion model with respect to a second reference frame ([0113], e.g., inter-coded), wherein the first reference frame and the second reference frame are used for decoding ([0055], e.g., decoding) the video frame. 
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, and Chien before him/her to modify the method for motion vector determination  of De Haan with the teaching of sub-prediction unit motion vector prediction using spatial and/or temporal motion information of Chien with a motivation to provide an efficient bitstream by using best available references.

	As for claim 7, most of limitations of this claim have been noted in the rejection of Claim 1. In addition, De Haan further discloses to determine that the current block is encoded using the first parameterized motion model comprises to: decode, from the compressed bitstream, parameters of the first parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups, note a first set of parameters for a first group).

	As for claim 12, the claim recites a method of the apparatus of claim 1, and is similarly analyzed.

	As for claim 18, the claim recites a method   of the apparatus of claim 7, and is similarly analyzed.

	2.	Claims 3 - 6, 8, 9, 14 - 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Haan in view of Okada, Chien, and further in view of He et al., US 2013/0121416 A1 (hereinafter He).

	As for claim 3, most of limitations of this claim have been noted in the rejection of Claim 1. 
	De Haan as modified by Okada and Chien does not explicitly teach the indicator comprises a global motion model type. 
	However, He teaches the indicator comprises a global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 4, most of limitations of this claim have been noted in the rejection of Claim 3. 
	De Haan as modified by Okada and Chien does not explicitly teach the global motion model type indicates global motion or zero global motion. 
	However, He teaches the global motion model type indicates global motion or zero global motion ([0091], e.g., none and global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 5, most of limitations of this claim have been noted in the rejection of Claim 3. 
	De Haan as modified by Okada and Chien does not explicitly teach the instructions further comprise instructions to: determine parameters of the first parameterized motion model based on the global motion model type. 
	However, He teaches the instructions further comprise instructions to: determine parameters of the first parameterized motion model based on the global motion model type ([0087], e.g., parameters).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 6, most of limitations of this claim have been noted in the rejection of Claim 5. 
	De Haan as modified by Okada and Chien does not explicitly teach the instructions further comprises to: decode, from the compressed bitstream, the global motion model type. 
	However, He teaches the instructions further comprises to: decode, from the compressed bitstream ([0038], e.g., payload), the global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 8, most of limitations of this claim have been noted in the rejection of Claim 1. 
	De Haan as modified by Okada and Chien does not explicitly teach the instructions further comprise instructions to: in response to determining that the current block is not encoded using the first parameterized motion model, decode the current block using translational motion compensation. 
	However, He teaches the instructions further comprise instructions to: in response to determining ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) that the current block is not encoded using the first parameterized motion model, decode the current block using translational motion compensation ([0056], e.g., translation in Table 1).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 9, most of limitations of this claim have been noted in the rejection of Claim 8. 
	De Haan as modified by Okada and Chien does not explicitly teach to determine that the current block is not encoded using the first parameterized motion model comprises to: decode, from the compressed bitstream, an indicator identifying that the current block is encoded using zero global motion. 
	However, He teaches to determine that the current block is not encoded using the first parameterized motion model comprises to: decode, from the compressed bitstream, an indicator identifying that the current block is encoded using zero global motion ([0091], e.g., none and global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 14, the claim recites a method  of the apparatus of claim 3, and is similarly analyzed.

	As for claim 15, the claim recites a method  of the apparatus of claim 4, and is similarly analyzed.

	As for claim 16, the claim recites a method  of the apparatus of claim 5, and is similarly analyzed.

	As for claim 17, most of limitations of this claim have been noted in the rejection of Claim 14. 
	De Haan as modified by Okada and Chien does not explicitly teach the identifying the first parameterized motion model corresponding to the global motion model type comprises: decoding, from the compressed bitstream, the global motion model type; and determining parameters of the first parameterized motion model based on the global motion model type. 
	However, He teaches the identifying the first parameterized motion model corresponding to the global motion model type comprises: decoding, from the compressed bitstream ([0038], e.g., payload), the global motion model type; and determining parameters of the first parameterized motion model based on the global motion model type ([0087], e.g., motion model index and [0091], e.g., global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 19, most of limitations of this claim have been noted in the rejection of Claim 12. 
	De Haan as modified by Okada and Chien does not explicitly teach in response to determining that another block of the video frame is not encoded using any parameterized motion model, decoding the another block using translational motion compensation. 
	However, He teaches in response to determining that another block ([0030], e.g., subsequent video pictures, note another block of the subsequent picture) of the video frame is not ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) encoded using any parameterized motion model, decoding the another block using translational motion compensation ([0056], e.g., translation in Table 1).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	As for claim 20, most of limitations of this claim have been noted in the rejection of Claim 19. 
	De Haan as modified by Okada and Chien does not explicitly teach determining that the another block of the video frame is not encoded using any the parameterized motion model comprises: decoding, from the compressed bitstream, an indicator identifying that the another block is encoded using zero global motion. 
	However, He teaches determining that the another block of the video frame is not ([0056], e.g., index 0, note that the translation is not mapped to parameterized motion model) encoded using any the parameterized motion model comprises: decoding, from the compressed bitstream, an indicator identifying that the another block is encoded using zero global motion ([0091], e.g., none and global motion).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and He before him/her to modify the method for motion vector determination  of De Haan with the teaching of reference processing using advanced motion models for video coding of He with a motivation to provide an efficient bitstream by using global motion model parameters that transmit data about the global motion.

	3.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over De Haan in view of Okada, Chien, and further in view of Lainema et al., US 7200174 B2 (hereinafter Lainema).

	As for claim 10, De Haan discloses an apparatus for decoding ([0002], e.g., encoding, note the corresponding decoding) a current block ([0041], e.g., block) of a current frame ([0002], e.g., image) of a video ([0002], e.g., video) frame, the apparatus configured to: decode two or more parameterized motion models ([0028], e.g., a set of parameters and [0036], e.g., two or more groups) associated respectively with two or more segments ([0036], e.g., two or more groups) of the current frame to be decoded; wherein each of the two or more segments ([0036], e.g., two or more groups) of the current frame comprises a respective group ([0036], e.g., for a block or object the pixels are divided in two or more groups, note a large size object such that the one or more divided groups contains multiple blocks) of blocks of the current frame that contains less than all blocks of the current frame; and wherein at least one block ([0036], e.g., two or more groups, note a first block in the a group) of the respective group of blocks is not ([0036], e.g., two or more groups, note that a first block is not included in the second block) included in another block ([0036], e.g., two or more groups, note a second block, note a second block in the group) of the respective group of blocks; associate the parameterized motion model ([0028], e.g., a set of parameters and [0036], e.g., two or more groups) with a segment of the two or more segments ([0036], e.g., two or more groups) of the current frame. 
	De Haan does not explicitly disclose decoding, from a header of the video frame, two or more parameterized motion models;  identify, using the header of the video frame, a parameterized motion model of the two or more parameterized motion models; decode, from a header of the current block, an indicator identifying that the current block is to be decoded using the parameterized motion model  in response to determining that the indicator indicates that the current block is to be decoded using the parameterized motion model, decode the current block using the parameterized motion model. 
	However, Okada teaches decoding, from a header ([0358], e.g., header of each picture) of the video frame ([0358], e.g., picture), two or more parameterized motion models ([0358], e.g., motion vectors);  identify, using the header ([0358], e.g., header of each picture) of the video frame, a parameterized motion model of the two or more parameterized motion models ([0358], e.g., motion vectors); decode, from a header ([0358], e.g., header of each block) of the current block ([0358], e.g., each block), an indicator ([0358], e.g., index information) identifying that the current block is to be decoded using the parameterized motion model ([0358], e.g., motion vectors)  in response to determining that the indicator ([0358], e.g., index information) indicates that the current block ([0358], e.g., each block) is to be decoded ([0358], e.g., coding, note the corresponding decoding) using the parameterized motion model, decode ([0358], e.g., coding, note the corresponding decoding) the current block using the parameterized motion model ([0358], e.g., motion vectors).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan and Okada before him/her to modify the method for motion vector determination  of De Haan with the teaching of coding method of Okada with a motivation to process the encoded video data efficiently by processing motion data before it is needed and using index.
	De Haan as modified by Okada does not explicitly teach parameterized motion models with respect to a reference frame that is used for decoding the video frame, associate the parameterized motion model with a segment of the two or more segments of the reference frame. 
	However, Chien teaches parameterized motion models with respect to a reference frame ([0113], e.g., intra-coded, note that more than a block are referring the same reference) that is used for decoding the video frame, associate the parameterized motion model with a segment of the two or more segments of the reference frame ([0113], e.g., intra-coded, note that more than a block are referring the same reference).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, and Chien before him/her to modify the method for motion vector determination  of De Haan with the teaching of sub-prediction unit motion vector prediction using spatial and/or temporal motion information of Chien with a motivation to provide an efficient bitstream by using best available references.
	De Haan as modified by Okada and Chien does not explicitly teach determine whether to decode the current block using the parameterized motion model or to decode the block using inter-prediction. 
	However, Lainema teaches determine whether to decode the current block using the parameterized motion model (col. 3, ll. 45-55, e.g., affine motion model and quadratic motion model) or to decode the block using inter-prediction (col. 1, ll. 21-26, e.g., other already coded and transmitted frame and col. 3, ll. 17-27, e.g., translational motion model).
	Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of De Haan, Okada, Chien, and Lainema before him/her to modify the method for motion vector determination  of De Haan with the teaching of video coding system of Lainema with a motivation to improve coding efficiency by performing tradeoff between the number of motion coefficients and prediction performance as taught by Lainema (col. 3, ll. 45-49).

Response to Arguments
Applicant 's arguments filed 10/12/22 have been fully considered but they are not persuasive.
	The applicant argues with respect to claim 1 that De Haan does not teach how information is transmitted to a decoder. Examiner respectfully disagrees. the claim language of claim 1 does not have a limitation of “how information is transmitted to a decoder.” Thus, the argument is not based on the claim language. Applicant argues that De Haan does not describe how a decoder operates. Examiner respectfully disagrees. [0002] states coding and encoding which are reverse operations of decoding. Thus, De Haan teaches how the decoding operation is performed with respect to the motion date. Applicant argues that nowhere does De Haan describe, with respect to a partitioning of a pixels into groups, how a decoder determines which pixels of a block (e.g., a current block to be decoded) or object are assigned to which group. Examiner respectfully disagrees. De Haan describes how they are assigned in, for example, [0036]. Applicant argues that nowhere does De Haan describe that "[a] parameterized motion model" is assigned to a block as a whole. Examiner respectfully disagrees. The claim language does not states that a model is assigned to a block as a whole, thus the argument is moot.
	Applicant argues that there is no support in De Haan that a large object such as that in Fig. 2 contains multiple blocks, and assuming, arguendo, that the allegation is correct, De Haan does not associate motion models with blocks. Examiner respectfully disagrees. Fig. 2 shows that a large object contains multiple blocks. Specifically, in Fig.2, a small block is shown and the large object must consist of multiple such blocks.  Note that although Applicant seems to focus on the descriptions of De Haan on the block partitioning, De Haan teaches dividing pixels into groups as Applicant admits. Remarks p. 8. When a large object is partitioned to groups of pixels and a group of pixels consists of multiple blocks, the multiple blocks share the same motion information, thus the multiple blocks are associated with motion information.
Applicant's other arguments, filed 10/12/22, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
        1.    Weese et al., US 2017/0301096 A1, discloses analyzing aortic valve
calcification.
Conclusion
        Applicant 's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
        A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
        Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SUH whose telephone number is 571-270-7484.  The examiner can normally be reached on Monday - Thursday, 7:30 AM - 6:00 PM.
        Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
        If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH SUH/
Primary Examiner, Art Unit 2485